DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections

Claim 2 is objected to because of the following informalities:  The word “using” appears twice 
consecutively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the additional compensation quantity" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the present examination, “an additional compensation quantity” will be assumed.  Clarification is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Zwijze et al. (US 2014/0266158 A1), hereinafter Zwijze.

	Regarding claim 1, Zwijze discloses: A method of determining a position of a first object in a positioning system, the method comprising:	receiving, by at least one sensor, a first component and a second component of a vector field jointly generated by the first object and by a second object; (Zwijze, e.g., see fig. 6 to a magnetic angle position sensor (100) and fig. 1 to the first component of a vector field By and a second component of a vector field Bz illustrated as jointly generated by first magnet (122) and second magnet (120); see also para. [0012] disclosing measurement of a plurality of positions associated with a plurality of magnets based on a magnetic field angle induced by the magnets, wherein the magnetic angle position sensor may measure a three-dimensional (3D) field induced by the movement of the magnets); see also para. [0018] disclosing the sensing device (130) may be a 3D Hall-effect sensor capable of identifying magnetic field components “Bx”, “By”, and “Bz” associated with magnets (120) and (122)).
	determining, by at least one processor, a compensation quantity indicating a contribution of the second object to the first component of the vector field, wherein the compensation quantity is determined using the second component of the vector field; and (Zwijze, e.g., see para. [0054] disclosing computing device (620), processing logic (622), and storage (624); see also para. [0020] disclosing the second magnet (120) may be positioned and/or designed such that it influences a “By” component that may be identified by the sensing device (130)); see also para. [0023] disclosing a quantity of “Angle yz”, wherein                         
                            A
                            n
                            g
                            l
                            e
                             
                            y
                            z
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    B
                                    y
                                
                                
                                    B
                                    z
                                
                            
                        
                    ; see also para. [0049] disclosing In this case a single sensing device (130) may be used to measure Angle “xz” and Angle “yz”.  The magnetic influence/crosstalk from magnet (120) on Angle “xz” may be reduced by using Angle “yz”.  The magnetic influence/crosstalk from magnet (122) on Angle “yz” may be reduced by using Angle “xz”; the examiner is construing the magnetic influence/crosstalk to be a compensation quantity).  
	determining, by the at least one processor, the position of the first object using the first component of the vector field and the compensation quantity. Zwijze, e.g., see para. [0054] disclosing computing device (620), processing logic (622), and storage (624); see also para. [0039] disclosing the position of the first magnet “z1” and the position of the second magnet “z2” may be identified based on Angle “xz” and Angle “yz”; see also para. [0048] disclosing figs. 5a-c illustrate outcomes of the cone magnet and the round magnet which tend to show that the cone magnet may outperform the round magnet when used with a magnetic angle position sensor; see also para. [0049]-[0051] disclosing typical magnet-to-magnet distance may be less than, for example, 40 mm; examiner notes that Zwijze is at least implicitly disclosing a positioning of the two magnets with respect to one another; In this case, one sensing device (130) may be used to measure Angle “xz” and Angle “yz”.  The magnetic influence/crosstalk from magnet (120) on Angle “xz” may be reduced by using Angle “yz”.  The magnetic influence/crosstalk from magnet (122) on Angle “yz” may be reduced by using Angle “xz”.  When the distance between magnets (120) and (122) is, for example, between 40 mm to 100 mm, a second sensing device may be used producing Angle _xz_1, Angle_yz_1, as well as Angle_xz_2 and Angle_yz_2.  Angle_xz_1 is mainly influenced by the first magnet.  The magnetic influence/crosstalk from the second magnet on Angle_xz_1 may be eliminated by using Angle_yz_1.  The angle_xz_2 may be, for example, mainly influenced by the second magnet.  The magnetic influence/crosstalk from the first magnet on Angle_xz_2 may be eliminated, for example by using Angle_yz_2).

	Regarding claim 3, Zwijze discloses: The method according to claim 1, wherein the vector field is a magnetic field. (Zwijze, e.g., see para. [0013] disclosing the circuitry  may be sensitive to various magnetic field components of the magnetic fields associated with the magnets.  these magnetic field components may include, for example, “Bx”, “By”, and “Bz” components, where B may denote a strength of a magnetic field and “x”, “y”, and “z” may denote a direction of the magnetic field).

	Regarding claim 4, Zwijze discloses: The method according to claim 1, further comprising:
	determining, by the at least one processor, a position of the second object by using calibration information of the second object and the second component of the vector field; and (Zwijze, e.g., see para. [0054] disclosing computing device (620), processing logic (622), and storage (624); see also para. [0030] disclosing an association of Angle “yz” with the position z2 for calibration due to z1 being zero; wherein it is noted that z2 corresponds to the second magnet (120), and Angle “yz” is derived from                         
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            =
                            
                                
                                    B
                                    y
                                
                                
                                    B
                                    z
                                
                            
                        
                    , where Bz is interpreted as the second component of the vector field).   
	determining the compensation quantity using the position of the second object. (Zwijze, e.g., see para. [0023] disclosing Angle “yz” may be used to identify a position of magnet (120); examiner construes the Angle “yz” to be a compensation quantity).

Regarding claim 6, Zwijze discloses: The method according to claim 1, further comprising
	determining, by the at least one processor, the position of the first object by using calibration information of the first object and at least the compensation quantity. (Zwijze, e.g., see fig. 2C illustrating calibration information, referred to as “error associated with crosstalk”; see also para. [0054] disclosing computing device (620), processing logic (622), and storage (624); see also para. [0028] disclosing the two unknown positions “z1” and “z2” may be identified knowing Angle “xz” and Angle “yz”; see also para. [0029] disclosing fig. 2C illustrates an example graph showing error that may be associated with crosstalk between the first magnet (122) and second magnet (120); see also para. [0031] disclosing it may be desirable to make crosstalk as low as possible; construed by the examiner as a calibration; wherein a non-zero crosstalk may be corrected for based on, for example, identifying Angle “xz” and Angle “yz” and solving for the unknown positions “z1” and “z2” based on the identified angles).

Regarding claim 17, Zwijze discloses: A non-transitory computer-readable medium comprising a computer program having a program code for causing a programmable hardware device to execute a method of determining a position of a first object in a positioning system, the method comprising: (Zwijze, e.g., see para. [0054]-[0058] disclosing a computing device (620), processing logic (622), and storage (624)).
	receiving sensor signals generated by at least one sensor, the sensor signals corresponding to measurements a first component and a second component of a vector field jointly generated by the first object and by a second object; (Zwijze, e.g., see fig. 6 to a magnetic angle position sensor (100) and fig. 1 to the first component of a vector field Bx and a second component of a vector field By illustrated as jointly generated by first magnet (122) and second magnet (120); see also para. [0012] disclosing measurement of a plurality of positions associated with a plurality of magnets based on a magnetic field angle induced by the magnets, wherein the magnetic angle position sensor may measure a three-dimensional (3D) field induced by the movement of the magnets); see also para. [0018] disclosing the sensing device (130) may be a 3D Hall-effect sensor capable of identifying magnetic field components “Bx”, “By”, and “Bz” associated with magnets (120) and (122)).
	determining a compensation quantity indicating a contribution of the second object to the first component of the vector field, wherein the compensation quantity is determined using the second component of the vector field; and (Zwijze, e.g., see para. [0054] disclosing computing device (620), processing logic (622), and storage (624); see also para. [0020] disclosing the second magnet (120) may be positioned and/or designed such that it influences a “By” component that may be identified by the sensing device (130)); see also para. [0023] disclosing a quantity of “Angle yz”, wherein                         
                            A
                            n
                            g
                            l
                            e
                             
                            y
                            z
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    B
                                    y
                                
                                
                                    B
                                    z
                                
                            
                        
                    ; see also para. [0049] disclosing In this case a single sensing device (130) may be used to measure Angle “xz” and Angle “yz”.  The magnetic influence/crosstalk from magnet (120) on Angle “xz” may be reduced by using Angle “yz”.  The magnetic influence/crosstalk from magnet (122) on Angle “yz” may be reduced by using Angle “xz”; the examiner is construing the magnetic influence/crosstalk to be a compensation quantity).  
	determining the position of the first object using the first component of the vector field and the compensation quantity. (Zwijze, e.g., see para. [0054] disclosing computing device (620), processing logic (622), and storage (624); see also para. [0039] disclosing the position of the first magnet “z1” and the position of the second magnet “z2” may be identified based on Angle “xz” and Angle “yz”; see also para. [0048] disclosing figs. 5a-c illustrate outcomes of the cone magnet and the round magnet which tend to show that the cone magnet may outperform the round magnet when used with a magnetic angle position sensor; see also para. [0049]-[0051] disclosing typical magnet-to-magnet distance may be less than, for example, 40 mm; examiner notes that Zwijze is at least implicitly disclosing a positioning of the two magnets with respect to one another; In this case, one sensing device (130) may be used to measure Angle “xz” and Angle “yz”.  The magnetic influence/crosstalk from magnet (120) on Angle “xz” may be reduced by using Angle “yz”.  The magnetic influence/crosstalk from magnet (122) on Angle “yz” may be reduced by using Angle “xz”.  When the distance between magnets (120) and (122) is, for example, between 40 mm to 100 mm, a second sensing device may be used producing Angle _xz_1, Angle_yz_1, as well as Angle_xz_2 and Angle_yz_2.  Angle_xz_1 is mainly influenced by the first magnet.  The magnetic influence/crosstalk from the second magnet on Angle_xz_1 may be eliminated by using Angle_yz_1.  The angle_xz_2 may be, for example, mainly influenced by the second magnet.  The magnetic influence/crosstalk from the first magnet on Angle_xz_2 may be eliminated, for example by using Angle_yz_2).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2016/0231528 A1), hereinafter Wong, in view of Zwijze.

	Regarding claim 7, Wong discloses: A positioning system comprising:

a first optical element connected to the first magnet and a second optical element connected to the second magnet; and (Wong, e.g., see fig. 4 disclosing hall sensor (4010), autofocus oil/optics holder (4004), optics (4002), position sensor magnet (4018); see also para. [0161]-[0162] disclosing fig. 4 shows a side view of an example embodiment of an actuator module or assembly (4000) that may, for example, be used in small form factor cameras; Base assembly (4008) may include supporting one or more position sensors (e.g., Hall sensors) (4010), and suspension wires (4020), which enable magnetic sensing for autofocus position detection by detecting movements of position sensor magnets (4018); An optics assembly (4002) may be suspended on the base assembly (4008); Actuator module (4000) may include one or more of optics (4002), optics holder (autofocus oil) (4004), magnet(s) (4006); In at least some embodiments, the optics (4002)/optics holder (autofocus coil) (4004) assembly may be suspended from or attached to the position control magnets (4006)).

Wong is not relied upon as explicitly disclosing: a first magnet and a second magnet jointly generating a magnetic field;
at least one sensor configured to detect a first component and a second component of the magnetic field.
However, Zwijze further discloses: a first magnet and a second magnet jointly generating a magnetic field; (Zwijze, e.g., see fig. 6 to a magnetic angle position sensor (100) and fig. 1 to the first component of a vector field Bx and a second component of a vector field By illustrated as jointly generated by first magnet (122) and second magnet (120); see also para. [0012] disclosing measurement of a plurality of positions associated with a plurality of magnets based on a magnetic field angle induced by the magnets, wherein the magnetic angle position sensor may measure a three-dimensional (3D) field induced by the movement of the magnets).
at least one sensor configured to detect a first component and a second component of the magnetic field. (Zwijze see para. [0018] disclosing the sensing device (130) may be a 3D Hall-effect sensor capable of identifying magnetic field components “Bx”, “By”, and “Bz” associated with magnets (120) and (122)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Wong’s positioning system with Zwijze’s first magnet and second magnet jointly generating a magnetic field and at least one sensor configured to detect a first component and a second component of the magnetic field for at least the reasons that Zwijze teaches a position of magnet (120) and a position of magnet (122) involving various factors to include a shape of the magnets, a distance between the magnets, and an angle of the sensing device (130) with respect to the magnets, wherein a magnetic angle position sensor (100) may be implemented in various apparatuses; e.g., see para. [0024]-[0025]. 

	Regarding claim 8, Wong in view of Zwijze discloses: The positioning system according to claim 7, wherein the at least one sensor is a 3D Hall sensor. (Wong, e.g., see fig. 4 illustrating position sensor (4010); see also para. [0161] disclosing Base assembly (4008) may include one or more of a base (4008), supporting one or more position sensors (e.g., Hall sensors) (4010)).
 
Regarding claim 9, Wong in view of Zwijze discloses: The positioning system according to claim 7, wherein: the first optical element and the second optical element are linearly movable in a predetermined direction. (Wong, e.g., see fig. 4 illustrating XY Axes; see also para. [0160] disclosing each position control magnet (4006) is poled so as to generate a magnetic field, the useful component of which for the autofocus function is orthogonal to the optical axis of the camera/lens, and orthogonal to the plane of each magnet (4006) proximate to the autofocus coil (4004), and where the field for all four magnets (4006) are all either directed towards the autofocus coil (4004), or away from it, so that the Lorentz forces from all four magnets (4004) act in the same direction along the optical axis (4080)).

Regarding claim 10, Wong in view of Zwijze discloses: The positioning system according to claim 9, wherein: the at least one sensor is displaced from the predetermined direction and oriented such that the at least one sensor is sensitive to a field component in the predetermined direction and to a field component perpendicular to the predetermined direction. (Wong, e.g., see fig. 4 illustrating hall sensors (4010) which are displaced from the XY Axis; see also para. [0160] disclosing each position control magnet (4006) is poled so as to generate a magnetic field, the useful component of which for the autofocus function is orthogonal to the optical axis of the camera/lens, and orthogonal to the plane of each magnet (4006) proximate to the autofocus coil (4004), and where the field for all four magnets (4006) are all either directed towards the autofocus coil (4004), or away from it, so that the Lorentz forces from all four magnets (4004) act in the same direction along the optical axis (4080)).

Regarding claim 11, Wong in view of Zwijze discloses: The positioning system according to claim 7, wherein: the first and the second optical elements correspond to moveable lenses configured to change a zoom or focus of the positioning system. (Wong, e.g., see fig. 4 illustrating an autofocus coil/lens carrier (4004) and optics (4002) situated on the XY Axes; see also para. [0159] disclosing fig. 4 depicts a side view of an exemplary embodiment of an actuator module or assembly that may, for example, be used to provide magnetic sensing for autofocus position detection in small form factor cameras, wherein embodiments of magnetic sensing for autofocus position detection may be applied within an actuator package or assembly (4000) interacting with an image sensor (4050) as illustrated in figs. 3 and 4 to stabilize and increase control performance of an optics assembly (4000) within an actuator package (3000a-e) as shown in fig. 3A-E).

Regarding claim 12, Wong in view of Zwijze is not relied upon as explicitly disclosing: The positioning system according to claim 7, further comprising:
	an evaluation processor configured to use the second component of the magnetic field to determine a compensation quantity indicating a contribution of the second magnet to the first component of the magnetic field and to determine a position of the first optical element using the first component of the magnetic field and the compensation quantity. 
	However, Zwijze further discloses: an evaluation processor configured to use the second component of the magnetic field to determine a compensation quantity indicating a contribution of the second magnet to the first component of the magnetic field and to determine a position of the first optical element using the first component of the magnetic field and the compensation quantity. (Zwijze, e.g., see para. [0054] disclosing computing device (620), processing logic (622), and storage (624); see also para. [0020] disclosing the second magnet (120) may be positioned and/or designed such that it influences a “By” component that may be identified by the sensing device (130)); see also para. [0023] disclosing a quantity of “Angle yz”, wherein                         
                            A
                            n
                            g
                            l
                            e
                             
                            y
                            z
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    B
                                    y
                                
                                
                                    B
                                    z
                                
                            
                        
                    ; see also para. [0049] disclosing In this case a single sensing device (130) may be used to measure Angle “xz” and Angle “yz”.  The magnetic influence/crosstalk from magnet (120) on Angle “xz” may be reduced by using Angle “yz”.  The magnetic influence/crosstalk from magnet (122) on Angle “yz” may be reduced by using Angle “xz”; the examiner is construing the magnetic influence/crosstalk to be a compensation quantity; see also para. [0039] disclosing the position of the first magnet “z1” and the position of the second magnet “z2” may be identified based on Angle “xz” and Angle “yz”; see also para. [0048] disclosing figs. 5a-c illustrate outcomes of the cone magnet and the round magnet which tend to show that the cone magnet may outperform the round magnet when used with a magnetic angle position sensor; see also para. [0049]-[0051] disclosing typical magnet-to-magnet distance may be less than, for example, 40 mm; examiner notes that Zwijze is at least implicitly disclosing a positioning of the two magnets with respect to one another; In this case, one sensing device (130) may be used to measure Angle “xz” and Angle “yz”.  The magnetic influence/crosstalk from magnet (120) on Angle “xz” may be reduced by using Angle “yz”.  The magnetic influence/crosstalk from magnet (122) on Angle “yz” may be reduced by using Angle “xz”.  When the distance between magnets (120) and (122) is, for example, between 40 mm to 100 mm, a second sensing device may be used producing Angle _xz_1, Angle_yz_1, as well as Angle_xz_2 and Angle_yz_2.  Angle_xz_1 is mainly influenced by the first magnet.  The magnetic influence/crosstalk from the second magnet on Angle_xz_1 may be eliminated by using Angle_yz_1.  The angle_xz_2 may be, for example, mainly influenced by the second magnet.  The magnetic influence/crosstalk from the first magnet on Angle_xz_2 may be eliminated, for example by using Angle_yz_2). 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Wong in view of Zwijze’s positioning system with Zwijze’s evaluation processor configured to use the second component of the magnetic field to determine a compensation quantity indicating a contribution of the second magnet to the first component of the magnetic field and to determine a position of the first optical element using the first component of the magnetic field and the compensation quantity for at least the reasons that Zwijze teaches identification of Angle “xz” based on the arctan of Bx/Bz, and Angle “yz” based on the arctan of By/Bz, wherein the position of the first magnet “z1” and the position of the second magnet “z2” may be determined; e.g., see para. [0038]-[0039].

Allowable Subject Matter

Claims 2 and 13-16 are objected to as being dependent upon a rejected base claim, but would 
be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 
35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2020/0064156 A1 to Hirano et al. relates to a position detection system.
US 6,771,078 B1 to McCauley et al. relates to an apparatus and method for fault detection on conductors.
US 5,177,640 A to Grassens relates to a two-axis moving coil actuator.	

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863